Dissenting opinion by
Justice KELLER.
Although I agree with the majority’s analysis on the ability to appeal from an informal adjustment, I dissent because the juvenile court did not make an informal adjustment of C.J.’s case, a dispositive issue that the majority avoids. An “informal adjustment”
means an agreement reached among the parties, with consultation, but not the consent, of the victim of the crime or other persons specified in KRS 610.070 if the victim chooses not to or is unable *299to participate, after a petition has been filed, which is approved by the court, that the best interest of the child would be served without formal adjudication or disposition.1
The Commonwealth, undisputedly a party, did not agree to an informal adjustment; therefore, it was not possible for the juvenile court to informally adjust C.J.’s case. Accordingly, by “adjusting” the case over the Commonwealth’s objection, the juvenile court in effect entered a formal adjudication and disposition, and thus the Commonwealth had the right to appeal from the juvenile court’s disposition of C.J.’s case.2

. KRS 600.020(31) (emphasis added).


. KRS 23A.080(1).